EXHIBIT 10.21

 

PROTEO, INC.

 

PREFERRED STOCK PURCHASE AGREEMENT

 

 

This Preferred Stock Purchase Agreement ("Agreement") is made this _____ day
of______, 20___ by and between PROTEO, INC., a Nevada corporation with its
principal place of business at 2102 Business Center Drive, Irvine, CA 92612 (the
"Company") and the Purchaser of its stock, ______________ ("Purchaser").

 

RECITALS

 

A.The Company is engaged in research and development of pharmaceuticals. The
Company now is willing to sell shares of its Series A Preferred stock, on terms
as stated herein.

 

B.The Company has authorized 300,000,000 shares of common stock and 10,000,000
shares of preferred stock. Currently, _________ shares of the Company's common
stock are issued and outstanding. The Company has created a Series A Preferred
Stock of and designated up to 750,000 shares of the Company’s preferred stock
which voting powers, preferences and relative, participating, optional and other
special rights are defined in the Certificate of Designation of, a copy of which
is attached hereto as Exhibit A. Currently, ________ shares of the Company's
Series A Preferred Stock are issued and outstanding.

 

C.Purchaser and the Company now mutually desire for Purchaser to purchase
________ shares of the Company's Series A Preferred Stock at the price per share
determined herein, on the terms and conditions stated herein.

 

AGREEMENT

 

In consideration of the mutual promises, representations, warranties and
conditions set forth in this Agreement, the Company and Purchaser agree as
follows.

 

1.            Purchase and Sale of Shares.

 

1.1Sale of Shares. The Company and its Board of Directors has authorized the
issuance and sale of ______ shares of Series A Preferred stock (the "Purchase
Shares") pursuant to the terms of this Agreement, which Purchase Shares in
accordance with the Certificate of Designation, Preferences and Rights of Series
A Preferred Stock (the “Certificate”), a copy of which is attached hereto as
part of this Agreement.

 

1.2Price per Share. The price per share shall be $______ per share, totaling to
$_________ for the Purchase Shares.

 

In reliance upon Purchaser representations and warranties contained in Section 4
hereof, and subject to the terms and conditions set forth herein, the Company
hereby agrees to sell to Purchaser _______ shares of the Company’s Series A
Preferred Stock.

 



1

 

 

2.            Closing: Issuance and Delivery of Shares: Conditions.

 

2.1Closing(s). The closing of the sale under this Agreement (the "Closing"),
shall be held within five (5) working days following the date of the Agreement
("Closing Date"), at the offices of the Company or on such earlier date or at
such other place as the Parties may agree.

 

2.2Payment of Purchase Price. At the Closing, the Purchaser shall pay the
purchase price as determined in paragraph 1.2., falling due upon execution. The
payment shall be in United States funds by check, cash, by wire transfer or by
other means of payment as shall have been agreed upon by the Purchaser and the
Company prior to payment.

 

2.3Issuance and Delivery. At the Closing, subject to the terms and conditions
hereof, the Company shall deliver an irrevocable instruction to the Company's
secretary to issue and deliver to Purchaser appropriate stock certificates,
registered in the name of the Purchaser for the Shares, or his designee.

 

3.            Representations and Warranties of the Company.

 

The Company hereby represents and warrants to Purchaser as of the date hereof as
follows, and all such representations and warranties shall be true and correct
as of any Closing Date as if then made and shall survive the Closing.

 

3.1Organization. The Company is a corporation, duly incorporated, validly
existing and in good standing under the laws of Nevada. The Company has all
requisite power and authority to own or lease its properties and to conduct its
business as now conducted. The Company holds all licenses and permits required
for the conduct of its business as now conducted, which, if not obtained, would
have a material adverse effect on the business, financial condition or results
of operations of the Company taken as a whole. The Company is qualified as a
foreign corporation and is in good standing in any states where the conduct of
its business or its ownership or leasing of property requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on the business, financial condition or results of operations of
the Company taken as a whole.

 

3.2Capitalization. The Company is authorized to issue 300,000,000 shares of
Common Stock of which ________ shares are outstanding at the date of this
Agreement. The Company is authorized to issue 10,000,000 shares of Preferred
Stock of which ________ shares are outstanding at the date of this Agreement.
All of the issued and outstanding shares of Common Stock and Preferred Stock on
the Closing Date are or will have been duly authorized, validly issued and then
fully paid and non-assessable. The Company’s right to issue shares of its stock
otherwise shall not be limited by any provision herein.

 

3.3Authority. The Company has all requisite power and authority to enter into
this Agreement, and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company, and upon their execution and
delivery by the Company, such document will constitute a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

 



2

 

 

3.4Issuance of Shares. The Purchase Shares, when issued pursuant to the terms of
this Agreement, will be duly and validly authorized and issued, fully paid and
non-assessable.

 

3.5No Conflict with Law or Documents. The execution, delivery and consummation
of this Agreement, and the transactions contemplated hereby, will not (a)
conflict with any provisions of the Articles of Incorporation or Bylaws of the
Company; (b) result in any violation of or default or loss of a benefit under,
or permit the acceleration of any obligation under (in each case, upon the
giving of notice, the passage of time, or both), any mortgage, indenture, lease,
agreement or other instrument, permit, franchise license, judgement, order,
decree, law, ordinance, rule or regulation applicable to the Company.

 

3.6Consents, Approvals and Private Offering. Except for any filings required
under Federal and applicable state securities laws, all of which shall have been
made as of the Closing Date to the extent required as of such time, no permit,
consent, approval, order or authorization of, or registration, declaration or
filing with, any Federal, state, local or foreign governmental authority is
required to be made or obtained by the Company in connection with the execution
and delivery of this Agreement, and the consummation of the transactions
contemplated hereby and thereby.

 

4.            Representations and Warranties of Purchaser.

 

Purchaser hereby represents, warrants and covenants with the Company as follows:

 

4.1Legal Power. Purchaser has the requisite power, as appropriate, and is
authorized to enter into this Agreement, to purchase the Purchase Shares
hereunder, and to carry out and perform his, her or its obligations under the
terms of this Agreement.

 

4.2Due Execution. This Agreement has been duly authorized, executed and
delivered by Purchaser, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement of Purchaser.    
 4.3Investment Representations.

 

Purchaser represents and agrees that:

 

4.3.1Purchaser is acquiring the Purchase Shares for its own account, not as a
nominee or agent, for investment and not with a view to or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act of 1933, as amended (the "Act"), except pursuant to an
effective registration statement under the Act;

 



3

 

 

4.3.2Purchaser is an 'accredited investor,' as that term is defined in Rule 501
(a) of Regulation D promulgated under the Act. Purchaser has such knowledge and
experience in financial and business matters that it is fully able to evaluate
the merits and risks of the acquisition of the Securities, and has conducted
their own investigation into the suitability of its investment, and reviewed all
the information that it considers necessary to evaluate its acceptance of the
Purchase Shares. Purchaser is able to bear the risks associated with accepting
the Purchase Shares, including the risk of loss of the entire investment in the
Purchase Shares. Purchaser has received and reviewed any and all information
Purchaser deemed necessary to evaluate its investment.

 

4.3.3Purchaser understands that the Purchase Shares have not been registered
under the Act by reason of a specific exemption therefrom, and may not be
transferred or resold except pursuant to an effective registration statement or
exemption from registration and each certificate representing the Purchase
Shares will be endorsed with the following legend:

 

(i)THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT WITH RESPECT TO SUCH SHARES, OR AN OPINION OF THE ISSUER'S COUNSEL
TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT; and

 

(ii)Any legend required to be placed thereon by applicable federal or state
securities laws.

 

4.3.4Purchaser has read, and understands and agrees to the Certificate of
Designation for the Series A Preferred Stock.

 

5.            Term and Termination

 

 5.1Term. This Agreement shall expire upon total payment of the Purchase Price
and issuance of _______ shares of Preferred Stock Class A to Purchaser.    
5.2.The Company may cancel this agreement upon

 

(i)any misrepresentation or omission of or on behalf of the Purchaser made to
the Company in connection with this Agreement;

(ii)adjudication of bankruptcy, or filing of a petition under any bankruptcy or
debtor’s relief law by or against the Purchaser, or failure of the Purchaser to
generally pay its debts as they become due;

 



4

 

 

6.            Miscellaneous.

 

6.1Governing Law . This Agreement shall be governed by and construed under the
laws of the State of California.

 

6.2Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and are binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

6.3Entire Agreement. This Agreement and the other documents delivered pursuant
hereto, constitute the full and entire understanding and agreement among the
parties with regard to the subjects hereof and no party shall be liable or bound
to any other party in any manner by a representations, warranties, covenants, or
agreements except as specifically set forth herein or therein. Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.

 

6.4Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

6.5Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and Purchaser. Any amendment or waiver
effected in accordance with this Section shall be binding upon each future
holder of any security purchased under this Agreement (including securities into
which such securities have been converted) and the Company.

 

6.6Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be effective when delivered personally, or sent by
telex or telecopier (with receipt confirmed), provided that a copy is mailed by
registered mail, return receipt requested, or when received by the addressee, if
sent by Express Mail, Federal Express or other express delivery service (receipt
request) in each case to the appropriate address set forth below.

 

If to the Company:             PROTEO, INC.

ATTN: CEO

2102 Business Center Drive

Irvine, CA 92612

 

If to Purchaser:                   ______________

______________

 



5

 

 

6.7Titles and Subtitles. The titles of paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not be not considered in
construing this Agreement.

 

6.8Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement the date first
above written.

 

 

"COMPANY"

PROTEO, INC. a Nevada Corporation

 

 

By: __________________

 

 

 

"PURCHASER"

 

 

By: __________________

 

 

 

 

 

 

 

 

 

 

 

Exhibit A: Certificate of Designation of Series A Preferred Stock

 



6

 


Exhibit A

 

CERTIFICATE OF DESIGNATION OF SERIES A PREFERRED STOCK

 

OF

 

PROTEO, INC.

A NEVADA CORPORATION

 

 

Proteo, Inc., a Nevada corporation (the "Corporation"), hereby certifies that
the following resolution was adopted by the Board of Directors of the
Corporation:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Corporation (the "Board of Directors") in accordance with the provisions of
the Articles of Incorporation of the Corporation, there is hereby created, a
series of Preferred Stock consisting of 750,000 shares, which series shall have
the following powers, designations, preferences and relative, participating,
optional and other special rights, and the following qualifications, limitations
and restrictions as follows:

 

Section 1.  DESIGNATION AND AMOUNT. The shares of Preferred Stock created hereby
shall be designated as "Series A Preferred Stock" and the authorized number of
shares constituting such series shall be 750,000.

 

Section 2.  DIVIDENDS AND DISTRIBUTIONS.

 

(A)  The holders of the then outstanding shares of Series A Preferred Stock
shall be entitled to receive, when, as and if declared by the Board of
Directors, out of funds of the Corporation legally available therefore,
preferential dividends at the per share rate of two (2) times the per share
amount of each and any cash and non-cash dividend distributed to holders of the
Corporation's Common Stock when, as and if declared by the Board of Directors.

 

(B)  No dividend shall be paid or declared on any share of Common Stock, unless
a dividend, payable in the same consideration and manner, is simultaneously paid
or declared, as the case may be, on each share of Series A Preferred Stock in an
amount determined as set forth in paragraph (A) above. For purposes hereof, the
term "dividends" shall include any pro rata distribution by the Corporation, out
of funds of the Corporation legally available therefore, of cash, property,
securities (including, but not limited to, rights, warrants or options) or other
property or assets to the holders of the Common Stock, whether or not paid out
of capital, surplus or earnings.

 

(C)  If no dividend is distributed according to Section 2 (A), the holders of
the then outstanding shares of Series A Preferred Stock shall be entitled to an
annual stock dividend, when, as and if declared by the Board of Directors,
payable at the rate of one (1) share of the Series A Preferred Stock for each
twenty (20) shares of Series A Preferred Stock then held by each holder of
Series A Preferred Stock. Such stock dividend shall be paid on June 30 of each
year, commencing with the first June 30 in the year subsequent to the calendar
year in which the shares of Series A Preferred Stock were issued and no dividend
was distributed according to Section 2 (A). No fractional shares of Series A
Preferred Stock shall be issued in connection with the payment of the stock
dividend. In lieu of fractional shares, the Corporation shall issue such
additional fraction of a share as is necessary to increase the fractional share
to a full share.

 

No stock dividend under this paragraph shall be paid after December 31, 2011.

 

(D)  The Board of Directors may fix a record date for the determination of
holders of shares of Series A Preferred Stock entitled to receive any dividend
or distribution as provided in Paragraph (A) or Paragraph (C) above.

 

Section 3.  VOTING RIGHTS. Except than otherwise provided herein or by law, the
shares of Series A Preferred Stock shall have no voting rights other than on
such matters submitted to a vote to the stockholders of Series A Preferred Stock
and such other stock designated to be the same class of the Company's stock.

 

Section 4.  REACQUIRED SHARES. Any shares of Series A Preferred Stock purchased
or otherwise acquired by the Company in any manner whatsoever shall be retired
and cancelled promptly after the acquisition thereof. All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock and
may be reissued as part of Series A Preferred Stock or of any other series of
Preferred Stock as designated by the Board of Directors from time to time.

 



7

 

 

Section 5.  LIQUIDATION, DISSOLUTION OR WINDING UP. Upon any liquidation,
voluntary or otherwise, dissolution or winding up of the Company, holders of
Series A Preferred Stock shall be entitled to receive per share distributions
equal to two (2) times the rate of per share distributions to be made to the
holders of Common Stock. No distributions shall be made unless nay accrued and
unpaid dividends and distributions on the Series A Preferred Stock have been
made prior thereto. In the event, the Company shall have (i) subdivided the
outstanding Common Stock, or (ii) combined the outstanding Common Stock into a
smaller number of shares by a reverse stock split or otherwise, after the
issuance of Series A Preferred Stock, distributions payable to Series A
Preferred Stock under this Section 5 shall be adjusted accordingly.

 

Section 6.  CONSOLIDATION; MERGER; ETC. In the event the Company shall enter
into any consolidation, merger combination or other transaction in which the
shares of Common Stock are exchanged into other stock or securities, cash and
/or any other property, then in any such case each share of Series A Preferred
Stock shall automatically be simultaneously exchanged for or converted into the
same stock or securities, cash and/or other property at a rate per share equal
to 1.5 times the rate per share that the Common Stock is being exchanged or
converted.. In the event, the Company shall (i) subdivide the outstanding Common
Stock, or (ii) combine the outstanding Common Stock into a smaller number of
shares by a reverse stock split or otherwise, the amount set forth in the
preceding sentence shall be adjusted at the same rate.

 

Section 7.  REDEMPTION. The shares of Series A Preferred Stock shall not be
redeemable.

 

Section 8.  RANKING. The Series A Preferred Stock may rank junior to any other
series of the Corporation's Preferred Stock as to the payment of dividends and
the distribution of assets as may be determined in the designation of any such
series of Preferred Stock.

  

Section 9.  AMENDMENT. At any time when any shares of Series A Preferred Stock
are outstanding, neither the Articles of Incorporation of the Corporation nor
this Certificate of Designation shall be amended or altered in any manner which
would materially alter or change the powers, preferences or special rights of
the Series A Preferred Stock so as to affect them adversely without the
affirmative vote of holders representing a majority of the outstanding shares of
Series A Preferred Stock, voting separately as a class.

   

IN WITNESS WHEREOF, the undersigned have executed this Certificate and do affirm
the foregoing as true and correct this 05 day of June 2008.

 

  

/s/ Birge Bargmann

Birge Bargmann

President, CEO and CFO

 

 

Attest:

 

/s/ Barbara Kahlke

Barbara Kahlke, Ph.D.

Secretary

 

 

 

8

